Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method in an imaging controller of detecting data capture obstructions on a front of a support structure, the method comprising: obtaining (i) a point cloud of the support structure and a data capture obstruction disposed on the front of the support structure, and (ii) a support structure plane corresponding to the front of the support structure; for each of a plurality of selection depths: selecting a subset of points from the point cloud based on a selection depth; detecting obstruction candidates associated with the data capture obstruction from the subset of points and, for each obstruction candidate: responsive to determining that a dimension of the obstruction candidate meets a dimensional criterion, determining whether the obstruction candidate meets a confirmation criterion; when the obstruction candidate meets the confirmation criterion, identifying the obstruction candidate as the data capture obstruction; and presenting obstruction detection output data including the data capture obstruction, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 12 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computing device, comprising: a memory; an imaging controller connected with the memory, the imaging controller configured to: obtain (i) a point cloud of the support structure and a data capture obstruction disposed on a front of the support structure, and (ii) a support structure plane corresponding to the front of the support structure; for each of a plurality of selection depths: select a subset of points from the point cloud based on a selection depth; detect obstruction candidates associated with the data capture obstruction from the subset of points and, for each obstruction candidate: responsive to determining that a dimension of the obstruction candidate meets a dimensional criterion, determine whether the obstruction candidate meets a confirmation criterion; when the obstruction candidate meets the confirmation criterion, identify the obstruction candidate as the data capture obstruction; and 4Appl. No. 16/429516 Reply to Office Action of September 7, 2021 present obstruction detection output data including the data capture obstruction, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 23 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method in an imaging controller of detecting data capture obstructions disposed on a front of a support structure, the method comprising: obtaining a point cloud of the support structure; selecting a plurality of point subsets based on respective selection depths; detecting obstruction candidates associated with the data capture obstructions in each point subset and, for each obstruction candidate: responsive to a decision criterion being met, determining whether the obstruction candidate meets a confirmation criterion; when the obstruction candidate meets the confirmation criterion, identifying the obstruction candidate as a confirmed data capture obstruction; and presenting obstruction detection output data including the confirmed data capture obstructions in a memory, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642